          Case 1:20-cv-08429-ALC Document 27 Filed 04/06/21 Page 1 of 1




                                                      April 6, 2021

VIA ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       RE:     Doe v. City of New York, et al. – Case No. 20-CV-8429 (ALC)

Dear Judge Carter:

       We represent Plaintiff in the above-referenced action. We write today to provide an
update to the Court as to the status of Plaintiff’s late notice of claim application in New York
State Supreme Court.

        Counsel for Plaintiff and Defendants City of New York and Gino Pelaez contacted Mr.
Daniel Palmisano, a court attorney for the Honorable Justice Dakota Ramseur, via email to
ascertain the status of the motion. We have been informed that the matter remains sub judice.

       I have shared a copy of this letter with all counsel of record on the docket and they have
consented to its filing.


                                                      Respectfully Submitted,


                                                      Julia Elmaleh-Sachs




              212.390.8480 / 16 Court St, Ste 2500, Brooklyn, NY 11241 / crumiller.com
